11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Lloyd Houghton, Vicki Johnson,               * From the 91st District Court
and Mark A. Smith,                             of Eastland County,
                                               Trial Court No. CV1644276.

Vs. No. 11-18-00029-CV                       * July 11, 2019

City of Cisco, Texas,                        * Memorandum Opinion by Stretcher, J.
                                               (Panel consists of: Stretcher, J.;
                                               Wright, S.C.J., sitting by assignment;
                                               and Dauphinot, S.J., sitting by
                                               assignment)
                                               (Bailey, C.J., and Willson, J., not
                                               participating)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, we reverse the trial court’s judgment to the extent that its grant of the
City of Cisco’s plea to the jurisdiction dismissed the takings claim asserted by
Lloyd Houghton, Vicki Johnson, and Mark A. Smith, and we remand this cause
to the trial court for further proceedings with respect to that claim. We affirm
the trial court’s judgment in all other respects. The costs incurred by reason of
this appeal are taxed fifty percent against Lloyd Houghton, Vicki Johnson, and
Mark A. Smith and fifty percent against the City of Cisco, Texas.